Citation Nr: 1035284	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 40 percent 
for fibromyalgia.

3.  Entitlement to an increased evaluation for plantar fasciitis, 
left foot, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for plantar fasciitis, 
right foot, currently evaluated as 10 percent disabling. 

5.  Entitlement to a compensable evaluation for residuals of a 
cholecystectomy.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS).

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for migraine 
headaches, to include as due to an undiagnosed illness and as 
secondary to service-connected fibromyalgia.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
carpal tunnel syndrome with wrist tendonitis, to include as due 
to an undiagnosed illness and as secondary to service-connected 
fibromyalgia.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
temporomandibular joint (TMJ) syndrome, to include as due to an 
undiagnosed illness and as secondary to service-connected 
fibromyalgia.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to June 
1980 and from August 1980 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2004, March 2008, and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The August 2004 rating decision granted entitlement to service 
connection for fibromyalgia and assigned a 40 percent disability 
rating.  The Veteran has perfected an appeal of the 40 percent 
rating.  

A January 2003 rating decision had denied entitlement to service 
connection for migraine headaches and bilateral carpal tunnel 
syndrome with bilateral wrist tendonitis.  The Veteran was 
notified of these denials in February 2003.  She did not appeal.  

In an April 2007 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the migraine 
headache and bilateral wrist disability claims.  This decision 
also denied service connection for TMJ syndrome.  The Veteran was 
notified of this decision in April 2007 and she did not appeal.  

The March 2008 rating decision granted entitlement to service 
connection for PTSD and assigned a 50 percent disability rating 
effective June 15, 2004.  The Veteran has perfected an appeal of 
this disability rating.  

The June 2008 rating decision again denied the migraine headache, 
bilateral wrist disability, and TMJ syndrome claims, although it 
is not clear whether these claims were reopened and denied on the 
merits.  The Veteran has perfected appeals of these denials.  

The June 2008 rating decision also continued a previously-
assigned 0 percent disability rating for the Veteran's service-
connected residuals of a cholecystectomy; granted service 
connection for IBS and assigned a 10 percent rating effective 
December 14, 2007; and increased the disability ratings for the 
Veteran's left and right foot plantar fasciitis from 0 percent to 
10 percent effective from August 13, 2007.  The Veteran has 
appealed all of the assigned disability ratings.

The issues of entitlement to service connection for TMJ syndrome, 
migraine headaches, and bilateral carpal tunnel syndrome with 
wrist tendonitis, as well as the issue of entitlement to a TDIU, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From June 15, 2004, through August 10, 2009, the Veteran's 
PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
minimal functioning at her job; emotional reactivity; and 
impairment of routine responsibilities of self-care, family role 
functioning, physical health, social/interpersonal relationships 
(including having few friends and an impaired relationship with 
her husband), and recreation/leisure pursuits.

2.  On and after August 11, 2009, the Veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
daily depression and significant anxiety; fear of traveling 
further than eight miles from home; irritability; difficulty 
managing anger; verbal outbursts; physical aggression against 
objects; weekly panic attacks; obsessive-compulsive behaviors; 
sleep disturbance; declining work promotions because of mental 
health symptoms; reexperiencing trauma; hyperarousal; and 
avoidance of trauma-related stimuli.  

3.  The Veteran's fibromyalgia is manifested by widespread 
musculoskeletal pain and tender points, fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable bowel 
symptoms, depression, anxiety, and skin rashes that are constant, 
or nearly so, and refractory to therapy.  

4.  The Veteran's plantar fasciitis of the left foot is 
manifested by symptoms of no more than moderate severity.

5.  The Veteran's plantar fasciitis of the right foot is 
manifested by symptoms of no more than moderate severity.

6.  From May 11, 2007, the residuals of the Veteran's 
cholecystectomy include mild symptoms such as pain, bloating, 
diarrhea, constipation, cramping, gastritis, and possible bile 
salt catharsis.  

7.  The Veteran's IBS is manifested by moderate symptoms, 
including abdominal pain, nausea, vomiting, bloating, an 
inability to eat certain foods, and abdominal cramps, that 
produce frequent episodes of bowel disturbance with abdominal 
distress.

8.  Entitlement to service connection for migraine headaches was 
denied by rating decision in January 2003 and April 2007.

9.  The additional evidence received since the April 2007 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for bilateral carpal 
tunnel syndrome with wrist tendonitis was denied by rating 
decision in January 2003 and April 2007.

11.  The additional evidence received since the April 2007 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome with wrist tendonitis.

12.  Entitlement to service connection for TMJ syndrome with 
wrist tendonitis was denied by rating decision in April 2007.

13.  The additional evidence received since the April 2007 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for TMJ syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met for the period from June 15, 2004, 
through August 10, 2009.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  On and after August 11, 2009, the criteria for an evaluation 
of 70 percent, but no more, for PTSD have been met.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

3.  The criteria for a rating in excess of 40 percent for 
fibromyalgia are not met.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5025 (2009).

4.  The criteria for a disability rating in excess of 10 percent 
for left foot plantar fasciitis have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2009).

5.  The criteria for a disability rating in excess of 10 percent 
for right foot plantar fasciitis have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2009).

6.  For the period from May 11, 2005, through December 13, 2007, 
the criteria for a 10 percent rating, but no more, for residuals 
of a cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.14, 
4.114, Diagnostic Codes 7315, 7318 (2009).

7.  On and after December 14, 2007, the criteria for a rating in 
excess of 10 percent for IBS have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.14, 4.114, Diagnostic Code 7319 (2009).

8.  Evidence added to the record since the April 2007 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for migraine headaches is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2009).

9.  Evidence added to the record since the April 2007 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for bilateral carpal tunnel syndrome with 
wrist tendonitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).

10.  Evidence added to the record since the April 2007 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for TMJ syndrome is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

For initial rating claims, where, as with the PTSD, fibromyalgia, 
and IBS claims here, entitlement to disability benefits has been 
granted and an initial rating has been assigned, the original 
claims have been more than substantiated, as they have been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
entitlement to benefits has been substantiated, the filing of a 
notice of disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board finds that the notification requirements of VCAA have 
been satisfied for the remaining issues in this case.  In this 
regard, the Board notes an evidentiary development letter dated 
in October 2006 in which the RO advised the appellant of the 
evidence needed to substantiate her claim of entitlement to an 
increased rating for residuals of a cholecystectomy, while a 
December 2007 provided this information for the Veteran's 
bilateral plantar fasciitis increased rating claims.  The 
appellant was also advised of her and VA's responsibilities under 
VCAA, to include what evidence should be provided by her and what 
evidence should be provided by VA.  These letters further advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of her 
claims, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder. 
In particular, the Board notes that the RO obtained the Veteran's 
identified VA and private medical records and that numerous 
statements have been submitted on the Veteran's behalf.

In addition, the Veteran underwent VA examinations in connection 
with her claims in January 2007, June 2007, December 2007, July 
2009, and August 2009.  The Board finds that these examination 
reports are adequate for the purpose of determining the claims 
that are decided herein.  These examination reports reflect that 
the examiners reviewed the claims folder.  During the 
examinations, the examiners elicited from the Veteran her history 
of complaints and symptoms, conducted thorough examinations, and 
provided clinical findings detailing the examination results.  
For these reasons, the Board concludes that the reports of the 
January 2007, June 2007, December 2007, July 2009, and August 
2009 VA examinations provide adequate bases for a decision.

With respect to the new and material evidence claims, the Board 
believes that the evidence has been developed to the extent 
necessary to adjudicate the issues of whether new and material 
evidence has been received to reopen the Veteran's claims of 
entitlement to service connection for migraine headaches, 
bilateral carpal tunnel syndrome with wrist tendonitis, and TMJ 
syndrome.  As will be discussed in greater detail below, the 
Board finds that new and material evidence has been submitted, 
and that the claims should be reopened.  Any additional 
evidentiary development that is necessary before these claims can 
be adjudicated on the merits will be discussed in greater detail 
in the REMAND portion of this document.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the 'staging' of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court in Hart also observed that when a claim for an 
increased rating is granted, the effective date assigned may be 
up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that time frame.  See 
38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating a Francisco increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

Words such as 'slight,' 'moderate,' and 'marked' are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are 'equitable and just.'  38 C.F.R. 4.6.  It 
should also be noted that use of such terminology by VA examiners 
and others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

A.  PTSD

The Veteran is currently in receipt of an initial rating of 50 
percent for her service-connected PTSD.  She essentially contends 
that a 70 percent rating is warranted.

The criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, for each 
level of disability at 50 percent and higher are as follows:

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, conflicts 
with peers and co- workers).  GAF scores of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable to 
keep a job).

A June 2004 VA medical record notes, in part, that the Veteran 
was alert, oriented times four, and well-dressed.  She had a 
depressed mood and a bright affect.  She reported vivid dreams 
and disturbing nightmares about her history of abuse.  She denied 
paranoia, suicidal ideation, and homicidal ideation.  Insight was 
fair, judgment was good, memory was intact, sleep was poor, 
speech was normal, and thoughts were clear.  The psychiatric 
assigned a GAF score of 45, which indicates serious symptoms.  

A September 2004 record reflects she briefly tried Zoloft but 
discontinued it because she could not stop crying and her dreams 
became worse and more vivid.

A March 2005 record describes a decreased intimacy level with her 
husband and a fear of being touched.  A March 2005 record 
describes the Veteran as "being very evasive about looking at 
treating her ptsd."  This record and a June 2005 record reflect 
that the Veteran did not want to take medication or participate 
in therapy.  The psychologist who authored the June 2005 record 
noted that "I think she does not really want individual therapy, 
but she is wanted to be seen, perhaps, to document her symptoms 
as she is working on a comp and pen application."  A June 2005 
VA medical record indicates that the Veteran's March 2005 GAF 
score was 45, while a September 2005 record notes a June 2005 GAF 
score of 45.

A September 2005 record describes the Veteran as having an 
anxious affect.  She was not suicidal or homicidal.  She was 
having worse nightmares, sleep problems, anxiety, irritability, 
itching, and skin rashes.  These records note her reluctance to 
take antidepressants because of side effects that resulted from 
when she last tried them.  

A February 2007 record reflects that the Veteran was in active 
PTSD treatment, including medication and therapy.  This record 
noted worsening panic/anxiety attacks.

A May 2007 record notes that the Veteran is not able to drive too 
far because of her phobia and that she has daily nightmares and 
flashbacks.  She was noted to get very anxious if she sees a 
white car.  She said she was no longer able to be intimate with 
her husband and does not let him touch her.  She asked to restart 
psychotherapy.  
 
The December 2007 VA examination report reflects that the Veteran 
reported being easily startled, not wanting to be touched by her 
husband, nightmares, pain, irritability, dysphoric mood, sleep 
changes, timidity, changes in appetite, attention problems, loss 
of interest in former activities, and exacerbation of her 
physical conditions.  She denied suicidal or homicidal ideation.  

She reported she is underemployed because she is unable to 
tolerate the psychological demands of her former occupation.  Her 
current job does not require substantial interaction or 
conceptual thinking.  She reported that she barely meets the 
requirements for keeping her job.  

She reported she is somewhat self-limiting socially and has not 
participated in life events as fully as she would like to, as she 
gets anxious and hypervigilant when going out.

Her dress was casual and appropriate.  Eye contact was fair.  
Grooming, hygiene, posture, and appearance were good.  Her level 
of activity was normal.  Her manner was cooperative and friendly.  
Her speech was normal rate and rhythm, and she spoke with 
expressive, long sentences.  Her mood was mildly dysphoric.  Her 
affect was broad and expressive.  In terms of thought processes, 
she had goal-directed answers to questions, coherent but 
elaborate verbal responses.  Thought content was appropriate with 
no evidence of delusional or hallucinatory content.  She was 
oriented to person, place, time, and situation.  With respect to 
abstract thinking, conceptual thinking was intact, consistent 
with estimated intellectual level.  Information was consistent 
with estimated intellectual level of average to high average.  
With respect to concentration, the Veteran reported some problems 
with attention that appeared to be related in part to pain.  
Remote memory, recent memory, immediate retention, and delayed 
recall were intact.  With respect to social judgment, the Veteran 
understood the outcome of behavior.  Insight was good.  Impulse 
control was adequate in that there were no reports of impulsive 
purchases, life changes, or uncontrolled behavior.  

Changes in functioning from pre to post military service were 
noted in affect, mental health, cognition, sleep, health, social, 
and employment.  Changes in psychosocial functional status and 
quality of life following trauma exposure were noted in 
employment, routine responsibilities of self-care, family role 
functioning, physical health, social/interpersonal relationships, 
and recreation/leisure pursuits.  

The examiner diagnosed PTSD and assigned a GAF score of 55, which 
it noted indicated that the Veteran was able to keep a job but 
was functioning minimally, her relationship with her husband was 
suffering as a result of her PTSD symptoms, she had few friends, 
and emotional reactivity.  

An October 2008 VA medical record notes that the Veteran was 
having problems with anger toward her supervisor and had thoughts 
about injuring her supervisor.  

An August 2009 VA examination report notes that the Veteran 
reported receiving psychiatric and psychological treatments 
through VA and that she found these to be beneficial.  She 
reported increases in the severity of anxiety over the past year.  

Occupationally, it was noted that, since the Veteran had worked 
in a medical record department for the past seven years.  She 
maintained the same job position despite being invited for 
promotion to supervisor.  She declined this promotion because of 
difficulty managing stress and increased responsibility, anxiety, 
and the likelihood of having to work with more men which causes 
increased anxiety and triggers traumatic memories.  She 
experiences depressed mood and anxiety at work, including crying 
spells, up to four days out of the week.  She is also irritable 
and has experienced a few verbal outbursts at work.  It was noted 
the Veteran is on FMLA (Family and Medical Leave Act) and has 
missed up to three weeks of work over the past twelve months.  
She indicated about half of the missed work was due to PTSD 
symptoms such as sleep disturbance, anxiety, fatigue, and 
depression.  Overall, the examiner concluded, this area of 
functioning appears to be moderately to significantly impaired, 
with some increase since her last evaluation.  

With respect to marital and family relationships, she reported 
having been married to her current husband for 14 years.  She 
does not attend social functions such as those related to her 
husband's job.  Her husband drives her to work most days and also 
drives her to medical appointment and other places she needs to 
go.  She fights in her sleep during nightmares and inadvertently 
hits/kicks her husband during her active sleeping.  Her husband 
occasionally sleeps elsewhere in the home due to the Veteran's 
difficulty managing angry impulses and to her demanding that he 
sleep elsewhere.  The Veteran shares a close relationship with 
her two godchildren.  She continues to experience significant 
problems with physical closeness, including with her husband and 
godchildren.  She is estranged from her two adult children.  
Overall, the examiner concluded, this area of functioning appears 
to be moderately to significantly impaired, with some increase 
since her last evaluation.  

In terms of social functioning, the Veteran reported that she 
stopped attending church services about a year ago due to 
problems with anxiety, crying, intrusive memories, and trouble 
sustaining concentration during services.  She reported she is 
close to a family consisting of seven family members but 
otherwise has no close friends.  She is also friendly with an 
older female co-worker but has no contact with her outside of the 
work environment.  She has a few friends who live in other cities 
and with whom she maintains occasional telephone contact.  
Overall, the examiner concluded, this area of functioning appears 
to be moderately impaired with some increase since her last 
evaluation.  

With respect to activities and leisure pursuits, the Veteran 
reported that she reads and watches old movies.  The examiner 
noted that this area of functioning appears to be moderately to 
significantly impaired, with increases since her last evaluation.  

In terms of impulse control, the examiner noted that the Veteran 
reported verbal outbursts, throwing objects, and breaking things.  
The examiner concluded that this area of functioning appears to 
be moderately impaired, with increases since her last evaluation.  

The Veteran denied suicide attempts.  She reported fleeting 
thoughts of death occasionally without plan or intent to harm 
herself.  Overall, this symptom appeared to be minimally 
impaired, with increase since her last evaluation.  

On mental status examination, the Veteran was alert, oriented 
times three and cooperative.  She maintained good eye contact.  
Her speech was normal and clear.  She was cooperative with the 
evaluation.  Her thought processes were goal-directed and thought 
content was without audio or visual hallucinations or suicidal or 
homicidal ideation.  She presented with an anxious mood and 
consistent affect.

She responded to the examiner's questions in a logical manner, 
and she did not exhibit inappropriate behavior.  Her maintenance 
of personal hygiene and other basic activities of daily living 
was okay.  

In terms of memory impairment, she had short term memory problems 
remembering dates and losing things.  She has to keep lists.  
Overall, this area of functioning appeared to be mildly to 
moderately impaired, with some increase since her last 
evaluation.  

With respect to obsessive or ritualistic behavior, the Veteran 
checks and rechecks her door locks and alarms at least five times 
per night.  She compulsively tears up magazines while reading 
them.  Overall, this area of functioning appears to be mildly to 
moderately impaired, with some increase since her last 
evaluation.  

The Veteran experiences daily anxiety.  She reported significant 
anxiety related to any travel further than eight miles from her 
home.  She limits her driving, currently only driving four miles 
away to work.  She does not drive on the highway.  When riding 
further than eight miles away in a car, she sits in the back seat 
with earphones, listening to music, while keeping her eyes down 
and averted from the road.  She experiences weekly panic attacks, 
with symptoms including increased heart rate, hot, sweaty, dry 
mouth, blurred vision, dizziness, lightheadedness, difficulty 
breathing, and sense of doom.  She had a severe panic attack in 
Spring 2009, causing a friend to drive her to the emergency room.  
She experiences depression on a daily basis.  Overall, these 
symptoms are significantly impaired, with increases since her 
last evaluation.  

In terms of impulse control, the Veteran reported verbal 
outbursts and physical aggression against objects.

She reported getting no more than three hours of continuous sleep 
per night.  She is bothered hourly nighttime awakenings.  She is 
severely anxious during the day.  Overall, this area of 
functioning appears to be significantly impaired, without 
significant change since her last evaluation.  

The VA examiner diagnosed PTSD and assigned a GAF score of 50 for 
daily depression and significant anxiety, fear of traveling 
further than eight miles from home, irritability, difficulty 
managing anger, verbal outbursts, physical aggression against 
objects, weekly panic attacks, obsessive-compulsive behaviors, 
sleep disturbance, declining work promotions because of mental 
health symptoms, reexperiencing trauma, hyperarousal, and 
avoidance of trauma-related stimuli.  

Based on this evidence, the Board finds that the Veteran's PTSD 
most closely satisfies the 50 percent rating criteria from June 
15, 2004, through August 10, 2009.  The Board also finds, 
however, that the 70 percent rating criteria are satisfied on and 
after August 11, 2009.  

Prior to August 11, 2009, the evidence of record demonstrates the 
50 percent rating criteria of reduced reliability and 
productivity, flattened affect, impairment in short-term memory, 
difficulty in understanding complex commands, impaired judgment, 
impaired abstract thinking, disturbances of motivation and mood, 
and difficulty establishing effective work and social 
relationships.  The evidence from this period does not include 
any symptomatology that is consistent with the 70 percent or 100 
percent rating criteria.

On and after August 11, 2009, the evidence of record demonstrates 
the 70 percent rating criteria of obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; and 
difficulty in adapting to stressful circumstances.

Specifically, the Board observes that the evidence offered in the 
August 2009 VA examination report reflects a definite worsening 
of symptomatology to such a degree as to warrant the assignment 
of a staged rating effective from the date of the August 11, 
2009, VA examination.  It specifically notes that the Veteran is 
having increased difficulty at work, including depression, 
anxiety, and crying spells up to four days per week.  The 
Veteran's inability to drive herself more than eight miles away 
from home, and the effects of being a passenger in a vehicle that 
goes that far away from her home, also reflect a definite 
worsening in the severity of her symptomatology.  

Prior to August 11, 2009, the evidence of record did not describe 
a level of occupational and social impairment or a severity of 
symptomatology consistent with the 70 percent rating criteria.  
While the Veteran was having significant difficulty at work, she 
was still able to perform her duties.  The August 2009 
examination report reflects an increase in the level of 
interference that symptoms such as depression, anxiety, and 
irritability have had with her employment.  

Furthermore, both examination reports reflect a difficulty in 
establishing and maintaining effective work and social 
relationships that satisfies at least the 50 percent level. The 
August 2009 report, however, reflects that her fear of intimacy 
due to her in-service traumas has increased, resulting in a 
decrease in the Veteran's tolerance to being touched and 
increasingly fearful and angry reactions toward her husband.  The 
Board finds that the level of impairment that was demonstrated by 
the August 2009 report is of such severity as to warrant a 70 
percent rating. 

The Board acknowledges that the Veteran was assigned GAF scores 
of 45 in June 2004, March 2005, and June 2005.  The Board notes, 
however, that the GAF score is just one factor considered in 
evaluating severity of a disability and is not dispositive.  The 
Board further notes that the Veteran did not exhibit any of the 
symptoms of the 70 percent rating criteria prior to August 11, 
2009, nor does the Board find that the symptoms as described 
above are of such severity as to warrant a 70 percent rating 
prior to that date.  Rather, in the case at hand, the Board finds 
that the qualitative descriptions of the Veteran's symptomatology 
as observed by the licensed VA psychiatrist and psychologist are 
most consistent with the symptoms of the 50 percent rating 
criteria.  On the other hand, the December 2007 GAF score of 55 
is consistent with the moderate symptomatology as described in 
December 2007 VA examination report, and the qualitative 
description from the December 2007 VA examination report does not 
suggest that the Veteran's symptoms had improved since the 
assignment of the GAF scores of 45.  For these reasons, the Board 
finds that the preponderance of the evidence is against granting 
an evaluation in excess of 50 percent at any time prior to August 
2009.  See Fenderson, supra.

Finally, the Board finds that none of the 100 percent rating 
criteria are described in the August 2009 VA examination report.  
This report does not reflect an impairment in cognition, memory, 
thought processes, or impulse control consistent with total 
occupational and social impairment.  Thus, the Board finds that 
entitlement to a 100 percent rating is not warranted.  

In short, the Board finds that the relevant evidence of record 
reflects that a rating in excess of 50 percent is not warranted 
from June 15, 2004, through August 10, 2009.  However, the Board 
does find that a rating of 70 percent, but no higher, is 
warranted beginning on August 11, 2009.  To this extent, the 
Veteran's appeal is granted.  

B.  Fibromyalgia

The Veteran has claimed entitlement to an increased rating for 
fibromyalgia.  She has described a progressive worsening of her 
symptoms and thus believes that the initial 40 percent rating no 
longer adequately compensates the disability symptoms that are 
associated with her fibromyalgia.  

Her complaints are best expressed in the June 2007 VA examination 
report.  At this examination, the Veteran described having 
chronic pain in her back, neck, jaw, and both upper and lower 
extremities.  She reported having great difficulty holding on to 
things and having fallen twice in the past year.  She noted 
current symptoms of unexplained fatigue, sleep disturbance, 
paresthesias, headaches, alternating diarrhea and constipation, 
and Raynaud's-like symptoms.  She also reported musculoskeletal 
symptoms of widespread musculoskeletal pain, stiffness, muscle 
weakness, achiness, myalgia, and decreased exercise tolerance 
that were noted to affect her neck, arms, legs, back, hands, and 
feet.  

The Veteran is currently assigned a 40 percent disability 
evaluation for her service-connected fibromyalgia pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5025.  Under that diagnostic 
code, a 40 percent disability evaluation is warranted for 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's- like symptoms that are 
constant, or nearly so, and refractory to therapy.  The note to 
this diagnostic code defines "widespread pain" as pain in both 
the left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) and 
the extremities.  (Raynaud's disease is a primary or idiopathic 
vascular disorder characterized by bilateral attacks of 
intermittent bilateral ischemia of the fingers, toes, and 
sometimes ears and nose with severe pallor and often paresthesias 
and pain.  Dorland's Illustrated Medical Dictionary, 1420 (30th 
ed. 2003).)

A 40 percent disability evaluation represents the maximum 
schedular criteria for fibromyalgia.  Consequently, the Veteran 
is not entitled to an increased rating under Diagnostic Code 
5025.

The Board has thus considered whether any alternative diagnostic 
codes may justify granting an increased rating.  With respect to 
the consideration of functional loss due to pain, however, the 
Board notes that fibromyalgia has been determined to be a 
'nonarticular' rheumatic disease and that, in contrast to the 
usual findings in 'articular' rheumatic diseases, objective 
impairment of the musculoskeletal function, including limitation 
of joints, is not considered to be present.  The fibromyalgia 
rating criteria are not based on evaluations of individual joints 
or other specific parts of the musculoskeletal system; rather, 
they are based on pain and whether symptoms are constant or 
episodic.  Consequently, additional or separate ratings would not 
be assigned based on limitation of motion under 38 C.F.R. §§ 4.40 
or 4.45.  See 64 Fed. Reg. 32410-32411 (June 17, 1999) ("The 
evaluation criteria require that the pain be widespread, and that 
the symptoms be assessed based on whether they are constant or 
episodic, or require continuous medication, but they are not 
based on evaluations of individual joints or other specific parts 
of the musculoskeletal system.").  It would therefore be 
improper to assign alternative or additional ratings for any of 
the Veteran's fibromyalgia-related musculoskeletal 
symptomatology. 

Turning to the Veteran's remaining symptomatology, 64 Fed. Reg. 
32410 provides the following:

As the evaluation criteria indicate, there may be multi-
system complaints in fibromyalgia.  If signs and symptoms 
due to fibromyalgia are present that are not sufficient to 
warrant the diagnosis of a separate condition, they are 
evaluated together with the musculoskeletal pain and tender 
points under the criteria in diagnostic code 5025 to 
determine the overall evaluation.  The maximum schedular 
evaluation for fibromyalgia in such cases is 40 percent.  
If, however, a separate disability is diagnosed, e.g., 
dysthymic disorder, that is determined to be secondary to 
fibromyalgia, the secondary condition can be separately 
evaluated (see 38 CFR 3.310(a)), as long as the same signs 
and symptoms are not used to evaluate both the primary and 
the secondary condition (see 38 CFR 4.14 (Avoidance of 
pyramiding)).  In such cases, fibromyalgia and its 
complications may warrant a combined evaluation greater 
than 40 percent.

With respect to the Veteran's remaining symptomatology, the Board 
notes that a separate rating has already been assigned for IBS.  
The propriety of the IBS rating will be addressed below and need 
not be further considered in relation to the fibromyalgia claim.  
Also on appeal are the Veteran's claims of entitlement to service 
connection for migraine headaches, carpal tunnel syndrome, and 
TMJ.  To the extent that symptoms of these conditions overlap 
with symptoms of her fibromyalgia, they are already taken into 
account in the assignment of the 40 percent rating for 
fibromyalgia.  To the extent that they are claimed to be separate 
disabilities, including as secondary to fibromyalgia, they will 
be discussed below.  There is, therefore, no further 
symptomatology to contemplate in connection with this issue.

For the above reasons, the claim of entitlement to a rating in 
excess of 40 percent for fibromyalgia must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Plantar Fasciitis

The Veteran has also claimed entitlement to disability ratings in 
excess of 10 percent for plantar fasciitis of the left and right 
feet.  

According to a December 2007 VA examination report, the Veteran 
described experiencing burning, tingling pain bilaterally that 
hurts more with pressure on the plantar surface.  She reported 
that it has progressively worsened over time.  She reported that 
it partially responds to rest, heat, cold, and medication.  She 
reported that pain occurs in the whole left foot while standing, 
walking, and at rest.  She reported swelling, heat, and stiffness 
while standing, walking, and at rest.  She reported fatigability, 
weakness, and lack of endurance while standing and walking.  She 
denied redness.  She reported the same symptoms in her right 
foot, except she did not report stiffness while at rest.  She 
stated she is able to stand for 15 to 30 minutes and is unable to 
walk more than a few yards.  She uses a cane, gel inserts, and 
orthotics with fair results.  She reported daily painful flare-
ups on palpation of bilateral plantar surfaces.  

There was objective evidence of swelling ankles on examination.  
There was also objective evidence of painful motion, tenderness, 
instability, and weakness in that the examiner could not touch 
the Veteran "even lightly without veteran making noises in 
agonizing pain."  It was further noted that she could not stand 
without assistance and her cane.  There was evidence of abnormal 
weight bearing in that she uses a cane.  The left foot 
examination also notes the Veteran's gait as evidence of abnormal 
weight bearing.  There was no evidence of hammertoes, hallux 
valgus or rigidus, skin or vascular foot abnormality, pes cavus, 
malunion or nonunion of the tarsal or metatarsal bones, flatfoot, 
muscle atrophy, or other foot deformity.  

The examiner diagnosed plantar fasciitis and noted significant 
effects of pain on the Veteran's occupation.  The examiner noted 
that the Veteran is unable to walk as necessary.  He noted no 
impact on feeding and moderate impact on toileting.  He also 
noted severe effects on chores, shopping, recreation, traveling, 
bathing, dressing, grooming, and driving.  He noted that it 
prevents exercise and sports.

A July 2009 VA examination report notes that the Veteran reported 
left foot symptoms of pain, swelling, and stiffness while 
standing, walking, and at rest.  She reported fatigability, 
weakness, and lack of endurance while standing and walking.  In 
the right foot, she reported pain, swelling, and stiffness while 
standing, walking, and at rest.  She reported heat, fatigability, 
weakness, and lack of endurance while standing and walking.

The examiner noted that, "When pointed out after physical exam 
that she had no pain with pressure/deep palpation today (while 
engaged in conversation) patient says that it usually happens 
when she's walking &/or with cold, wet weather."

She reported that flare-ups occur weekly or more often and last 
more than two but fewer than seven days.  When asked about 
precipitating and alleviating factors, she reported "Anything - 
there's really not a reason except the weather or walking."  She 
described the severity of her symptoms as 7/10 and stated that it 
increases to 10/10 on flare-ups.  She stated she is able to stand 
for 15 to 30 minutes and is able to walk a fourth of a mile. 

On examination, there was no evidence of painful motion, 
swelling, instability, or weakness in her left foot.  There was 
evidence of tenderness.  It was noted that the Veteran "has 
atalgic [sic] walk [and complains of] pain but when palpated 
while visiting, she has no reaction."  
	
On right foot examination, there was no evidence of painful 
motion, swelling, instability, or abnormal weight bearing.  There 
was evidence of tenderness and weakness.  The Veteran complained 
of pain when the right lateral malleolus was palpated.  

There was no evidence of hammertoes, hallux valgus or rigidus, 
skin or vascular foot abnormality, pes cavus, malunion or 
nonunion of the tarsal or metatarsal bones, flatfoot, muscle 
atrophy, or other foot deformity in either foot.  

When describing the Veteran's gait, the examiner noted that the 
Veteran "[a]ppears to have an exaggerated limp when being 
observed.  She uses cane 'to keep from falling' (she says that 
she has fallen at work 3 times) [related to] her back, her knees 
and right ankle pain as well as 'pain/pins & needles of entire 
feet.'"

The examiner diagnosed plantar fasciitis.  Foot pain and tingling 
at intervals were noted to be problems associated with this 
diagnosis.  Significant effects on the Veteran's occupation were 
noted, including memory loss, decreased concentration, poor 
social interactions, difficulty following instructions, decreased 
mobility, decreased manual dexterity, lack of stamina, weakness 
or fatigue, decreased strength in the lower extremities, and 
pain.  It was noted that this disability has moderate effect on 
shopping.  It has a severe effect on driving.  It prevents 
chores, exercise, sports, recreation, and traveling.  The 
examiner commented that the Veteran is "[u]nable to even drive 
more than 5.2 miles because of 'feet locking up and pain and 
starts knocking up and down so she can't control the gas pedal or 
brakes....'  She admits that many of her [signs and symptoms] are 
[related to] PTSD but says that she 'can't separate which is 
which because they overlap.'"  It was noted that she missed two 
weeks from work during the last twelve-month period.

The examiner commented that, even though the Veteran walked with 
a limp, used a single point cane, and complained of bilateral 
foot pain, "her (bilateral) foot exam is negative today.  When 
the negative findings are pointed out to her, she says that she 
has daily symptoms but that they don't develop until she's been 
walking &/or with weather."

These disabilities are each currently assigned separate 10 
percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2009).  This diagnostic code, which applies to synovitis and is 
used here by analogy, directs that this disability be rated on 
limitation of motion of affected parts as degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent disability rating is warranted 
with X- ray evidence of involvement of two or more major joints 
or two or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is warranted 
with x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71, Diagnostic 
Code 5003.

Disabilities of the foot are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284.  The Board concludes that 
Diagnostic Code 5284, for other foot injuries, is the most 
appropriate code to apply.  Diagnostic Code 5284 assigns a 10 
percent rating for moderate disability, a 20 percent rating for 
moderately severe disability, and a 30 percent rating for severe 
disability.  It also notes that actual loss of use of the foot 
should be rated as 40 percent disabling.

Based on the evidence discussed above, the Board finds that the 
Veteran's bilateral plantar fasciitis is most accurately 
classified as moderately disabling and that, therefore, ratings 
in excess of the current 10 percent evaluations cannot be 
granted.  The Board finds it particularly probative that neither 
VA examination report could find objective indications of 
disability that matched the Veteran's complaints.  As noted 
above, the only objective evidence of painful motion, tenderness, 
instability, and weakness during the December 2007 VA examination 
was the fact that the examiner could not touch the Veteran "even 
lightly without veteran making noises in agonizing pain."  The 
July 2009 VA examiner expressly stated that the Veteran's 
bilateral foot examination was negative and, as described above 
and throughout the Veteran's multiple July 2009 VA examinations, 
strongly indicated that the Veteran was exaggerating the severity 
of her symptoms.  

The Board recognizes that lay testimony is competent when it 
regards the readily observable features or symptoms of injury or 
illness and 'may provide sufficient support for a claim of 
service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Furthermore, the Veteran can attest to factual 
matters of which she has first-hand knowledge, including how 
describing pain and other symptoms of foot disability and 
describing limitations in her ability to stand or walk.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In the case at hand, the Veteran has provided competent testimony 
of readily observable characteristics of her bilateral plantar 
fasciitis .  For the reasons discussed above, however, the Board 
must find that the Veteran's testimony in this regard is not 
credible as her subjective reports of severe pain are not 
supported by the objective findings of record.  The Board 
therefore cannot find that the Veteran's bilateral plantar 
fasciitis would more appropriately be rated as moderately severe 
or as severely disabling.  Therefore, entitlement to disability 
ratings in excess of 10 percent for bilateral plantar fasciitis 
must be denied.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Residuals of a Cholecystectomy and IBS

The Veteran essentially contends that higher ratings are 
warranted for her service-connected residuals of her 
cholecystectomy and IBS.  The Board notes that service connection 
was established for residuals of a cholecystectomy in a January 
2003 rating decision and a 0 percent rating was established 
effective July 1, 2002.  The Veteran's July 27, 2005, increased 
rating claim was denied by rating decision in April 2007, and she 
has appealed this denial.

The Veteran is currently in receipt of a 10 percent evaluation 
for IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2009), 
effective December 14, 2007.  This rating was assigned in the 
June 2008 rating decision that granted service connection for 
IBS.  

The residuals of the Veteran's cholecystectomy are rated as 0 
percent disabling under 4.114, Diagnostic Code 7315-7318 (2009), 
effective July 1, 2002.  The built-up Diagnostic Code 7315-7318 
indicates that the disability of chronic cholelithiasis   
(Diagnostic Code 7315) is rated based on the removal of the 
gallbladder (Diagnostic Code 7318).  The Board notes, however, 
that "cholecystectomy" is defined as "surgical removal of the 
gallbladder," Dorland's Illustrated Medical Dictionary, 352 
(30th ed. 2003).  The Board therefore finds it simpler and more 
accurate to dispense with the Diagnostic Code 7315, which is not 
actually being employed in the Veteran's current rating, and to 
evaluate the residuals of the removal of the Veteran's 
gallbladder directly under Diagnostic Code 7318.  

Diagnostic Code 7318 assigns a 0 percent rating for 
nonsymptomatic removal of the gallbladder.  A 10 percent rating 
is given for mild symptoms, and a 30 percent rating is assigned 
for severe symptoms.  

Diagnostic Code 7319 applies to irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  It assigns a 0 percent rating 
for mild irritable colon syndrome; disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
evaluation is assignable for moderate irritable colon syndrome; 
frequent episodes of bowel disturbance with abdominal distress.  
A 30 percent evaluation is assignable for severe irritable colon 
syndrome; diarrhea, or alternating diarrhea and constipation with 
more or less constant abdominal distress.

The Board observes that the Veteran's IBS diagnosis and the 
residuals of her cholecystectomy both contemplate the symptoms of 
diarrhea, constipation, bloating, nausea, and vomiting.  As noted 
above, pyramiding is generally to be avoided.  38 C.F.R. § 4.14.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the disabilities is duplicative or 
overlapping with the symptomatology of the other disability.  See 
Esteban, supra.  Furthermore, 38 C.F.R. § 4.113 expressly 
provides that certain coexisting diseases of the digestive system 
do not lend themselves to distinct and separate disability 
ratings without violating 38 C.F.R. § 4.14.  In addition, 
38 C.F.R. § 4.114 expressly provides that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348, inclusive, cannot be combined with each other.

The Board notes, however, that pyramiding concerns are not 
implicated until December 14, 2007, the effective date on which 
service connection for IBS was established.  Therefore, the Board 
may evaluate the residuals of the Veteran's cholecystectomy prior 
to December 13, 2007, without violating the prohibition against 
pyramiding.  

As noted above, the Veteran's increased rating claim was received 
by VA on July 27, 2005.  The Board may therefore assign an 
increased rating effective from up to one year prior to the date 
that the application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  

A May 11, 2005, referral request form notes that the Veteran was 
being referred to a gastroenterologist because of new onset 
diarrhea.  

An April 2006 private medical record gives an impression of mild 
gastritis and duodenitis.  The accompanying colonoscopy report 
notes clinically significant diarrhea of unexplained origin, and 
notes a finding of possible bile salt catharsis post 
cholecystectomy.  

A May 2006 record notes that the Veteran was having problems with 
gas, bloating, and constipation, but not with diarrhea.  

A September 2007 record notes that the Veteran sought treatment 
after an absence of one year and three months because she had 
been plagued with IBS recently.

According to a January 2007 VA liver, gall bladder, and pancreas 
examination report, the Veteran was hospitalized and a 
cholecystectomy was performed in 2001.  The Veteran denied colic 
or other abdominal pain and jaundice.  She reported post-
operative mild nausea and vomiting that occur weekly.  She 
estimated that she has had more than seven of these episodes in 
the past twelve-month period and that they have lasted one day.  
She also reported problems with cramping and nausea with reflux.  
There was diffuse mild tenderness throughout her abdomen with no 
rebound or guarding.  The examiner noted that this disability had 
no significant effects on the Veteran's usual occupation and that 
there were no effects on her usual daily activities.  

A May 2007 private medical record diagnoses IBS with associated 
cramping, gaseous discomfort, and bloating, status post 
cholecystectomy, and dysphagia.  This record notes abdominal 
pain, cramping discomfort, diarrhea, constipation, and dyspepsia.  
It also notes that the Veteran has alternating diarrhea and 
constipation.  It notes that she seems to have predominant 
constipation which then causes cramping, bloating, and gas, then 
followed with diarrhea.  

The Board finds that a disability rating of 10 percent, but no 
higher, is warranted for the residuals of the Veteran's 
cholecystectomy for the period from July 27, 2005, through 
December 13, 2007, as the evidence of record clearly shows the 
Veteran was experiencing gastroesophageal symptoms as residual to 
her cholecystectomy at this time.  The Board believes that the 
symptoms above are closer to mild than to severe.  The records 
prior to December 2007 note mild symptoms including pain, 
bloating, diarrhea, constipation, cramping, gastritis, and 
possible bile salt catharsis.  The January 2007 VA examination 
report describes mild symptoms that have no significant effect on 
the Veteran's usual occupation or daily activities.

The Board acknowledges that it is not absolutely clear that all 
of these symptoms are residual to the Veteran's cholecystectomy.  
However, when it is not possible to separate the effects of a 
service- connected disability from a non-service-connected 
disability, 38 C.F.R. § 3.102 requires that reasonable doubt be 
resolved in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  The Board thus finds that 
entitlement to a 10 percent disability rating for residuals of a 
cholecystectomy is warranted from at least July 27, 2005, through 
December 13, 2007, under 38 C.F.R. § 4.114, Diagnostic Code 7318.

The Board will next determine whether the 10 percent rating may 
be extended to an earlier date within the one-year prior of the 
date of VA's receipt of the increased rating claim.  Following a 
review of the evidence the Board finds that the earliest date 
within the one-year period prior to July 27, 2005, upon which is 
became factually ascertainable that the residuals of the 
Veteran's cholecystectomy warranted a 10 percent rating is May 
11, 2005.  This is the date on which the Veteran's physician 
referred her to a gastroenterologist for consultation over new 
onset diarrhea.  The Board notes that medical records dated 
between July 27, 2004, and May 10, 2005, do not include evidence 
of the Veteran having complained of or sought treatment for 
symptoms associated with her cholecystectomy.  Therefore, the 
Board finds that entitlement to a 10 percent rating is warranted 
for the residuals of the Veteran's cholecystectomy from May 11, 
2005, through December 13, 2007, but no earlier.  

The Board further finds that the criteria for a rating in excess 
of 10 percent have not been satisfied from May 11, 2005, through 
December 14, 2007.  Under Diagnostic Code 7318, a 30 percent 
rating is warranted for severe symptomatology.  Most of the 
evidence from this period expressly describes the symptoms at 
issue as "mild" and reflects that they do not cause much 
interference with the Veteran's work.  Therefore, the Board finds 
that the residuals of the Veteran's cholecystectomy are more 
properly characterized as "mild" than "severe," and that a 30 
percent disability rating is not warranted.  

The Board has considered whether an increased evaluation could be 
assigned under an alternative diagnostic code used in rating 
disabilities of the digestive system.  38 C.F.R. § 4.114a, 
Diagnostic Codes 7200-7354 (2009).  However, based on the 
symptoms and manifestations of her disability as described by the 
Veteran, the Board finds that Diagnostic Code 7318 is the most 
appropriate diagnostic code for evaluating her service-connected 
residuals of cholecystectomy.  As such, an increased rating is 
not warranted under an alternative diagnostic code.

The Board will now evaluate whether a rating in excess of 10 
percent is warranted on and after December 14, 2007.  First, the 
Board notes that it has only assigned the 10 percent rating for 
residuals of the cholecystectomy for the period from May 11, 
2005, through December 13, 2007, so as to avoid pyramiding.  
Because the Veteran's IBS is already rated as moderately 
disabling under Diagnostic Code 7319 effective from December 14, 
2007, and because concurrent ratings under Diagnostic Codes 7318 
and 7319 are prohibited, the Board sees no need to upset the 
current rating under Diagnostic Code 7319 in favor of an 
equivalent rating under Diagnostic Code 7318.  

In a December 2007 VA digestive conditions examination report, 
the Veteran reported having had abdominal pain, nausea, vomiting, 
and bloating since her 2001 cholecystectomy.  She also reported 
that she cannot eat certain foods.  She reported that abdominal 
cramps occur three to four times per week.  She has abdominal 
pain following eating or drinking certain foods or drinks.  She 
reported that the nausea occurs and she has dry heaves or 
vomiting two to three times per week.  She stated that Miralax 
and Pepto Bismol provide moderate relief of her abdominal 
symptoms.  The Veteran's post-operative cholecystectomy symptoms 
were noted to include daily moderate abdominal pain and nausea, 
and weekly moderate vomiting.  She denied distension and 
jaundice.  She reported constant colic or other abdominal pain, 
distention, nausea, or vomiting in the past twelve-month period.  
It was noted that the Veteran missed three weeks of work in the 
past twelve-month period.  

The examiner diagnosed IBS that was associated with the 
cholecystectomy.  It was noted that pain from this disability has 
a significant effect on her occupation and that she cannot do the 
traveling that can be required by her job.  Mild impairment of 
grooming due to this disability was noted.  Moderate impairment 
of bathing was noted.  Severe impairment of chores, shopping, 
recreation, traveling, feeding, dressing, and toileting was 
noted.  It was noted that this disability prevents exercise and 
sports.  

A January 2009 private medical record notes that the Veteran had 
noticed an increase in the amount of reflux, diarrhea, nausea, 
and vomiting over the past several months.  

The July 2009 VA intestines examination report notes that the 
Veteran reported nausea and vomiting several times per week.  She 
reported weekly constipation.  She reported weekly episodes of 
diarrhea but stated that she had four to seven attacks per year 
and that their duration was one day or less.  She reported 
moderate, sharp, penetrating pain in the left lower quadrant that 
occurs several times per week and lasts one to two hours.  

The examiner noted that the Veteran "says that she 'is not 
allowed to watch the news because anything triggers PTSD which 
triggers her irritable bowel syndrome.'"  

The examiner noted abdominal tenderness.  It was also observed, 
however, that "[a]nywhere [the Veteran] initially is palpated, 
she complains of 'intense pain' but with deep palpation once 
engaged in conversation, she has no pain reaction.  She says if 
'anything trigger[s] her mind like a sound that she blanks out 
and starts having abdominal tenderness and cramping.'"

The examiner noted that the Veteran reported having lost two 
weeks from work in the last 12-month period.  It was also noted 
that she takes leave under FMLA and is allowed certain employment 
accommodations such as extra time to use the restroom.  She 
reported that she has three days of constipation followed by 
three days of diarrhea.  She reported that this disability has 
significant effects on her occupation in that she has decreased 
concentration, poor social interactions, weakness or fatigue, and 
pain.  She stated that this disability has no effect on feeding, 
bathing, dressing, and grooming.  It has a mild effect on 
toileting.  It has a moderate effect on chores and shopping.  It 
has a severe effect on recreation and traveling.  It prevents 
exercise and sports.  

The examiner stated that the Veteran's complaints were not 
supported by the physical examination.  The examiner noted that 
the Veteran had good tone and normal reflexes on digital rectal 
examination, and there were small skin tags at the rectum.  The 
examiner also noted that the Veteran "gives history of frequent 
stools alternating with urgency to go but with constipation.  
When [the examiner] pointed out that during this 4+ hr 
[examination] she has not had the problem she says that this is 
'because she is fasting in case she was to get lab work.'" 

A January 2009 record reflects that the Veteran was found to have 
delayed gastric emptying of solid meal following complaints of 
abdominal pain.  A record that was printed in July 2009 notes 
complaints of nausea, constipation, and diarrhea.  

Based on this evidence, the Board finds that the Veteran's IBS is 
most accurately characterized as moderate, with frequent episodes 
of bowel disturbance with abdominal distress.  The evidence does 
not portray an overall disability picture more consistent with 
severe IBS with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

Most significantly, the Board finds that the objective evidence 
of record does not support a finding that the Veteran's abdominal 
distress is more or less constant.  While the December 2007 VA 
examination report reflects that the Veteran reported constant 
colic or other abdominal pain, distention, nausea, or vomiting 
over the past twelve-month period, she did not report a frequency 
of more than a few times per week for any specific symptom, 
including nausea, vomiting, and diarrhea.

While the Veteran did report more severe symptomatology during 
the July 2009 VA examination, the Board finds it highly 
significant that the VA examiner found the Veteran's complaints 
were not supported by the physical examination.  The examiner 
specifically noted that the Veteran did not react in pain to deep 
palpation while engaged in conversation, had not used the 
restroom once during the four hour examination, and had good tone 
and normal reflexes on digital rectal examination.  The Board 
finds that the credibility of the Veteran's assertions of 
constant symptomatology is diminished by the medical evidence of 
record.  The Board consequently finds the evidence contained in 
the medical records to be more probative than the Veteran's 
unsubstantiated lay reports of constant distress.  Therefore, the 
Board must find that the 30 percent rating criteria for the 
Veteran's IBS are not satisfied.  

In short, the Board finds that the competent and probative 
evidence of record supports a 10 percent disability rating under 
Diagnostic Code 7318 for residuals of a cholecystectomy from May 
11, 2005, through December 13, 2007.  To this extent, the appeal 
is granted.  

A preponderance of the competent and probative evidence of record 
is against granting entitlement to a rating in excess of 10 
percent for residuals of a cholecystectomy or IBS on and after 
December 14, 2007.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against assigning a rating in excess of 10 percent, the 
doctrine is not for application.  Gilbert, supra.  To this 
extent, the Veteran's claim must be denied.



E.  Extraschedular Evaluations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation for the disabilities at issue on 
an extra-schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected PTSD, fibromyalgia, plantar fasciitis of the left and 
right feet, IBS, and cholecystectomy residuals, are inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's service-connected disabilities with the established 
criteria shows that the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for her disabilities.  Indeed, the 
record does not reflect that she has been hospitalized frequently 
for these disabilities during the periods that are currently 
under consideration in this appeal.  Additionally, there is not 
shown to be evidence that these disabilities interfere markedly 
with the Veteran's ability to obtain or maintain employment 
beyond that which is contemplated by the current disability 
ratings.  The Board notes that the assigned ratings, especially 
the staged 50 percent and 70 percent ratings for PTSD and the 40 
percent rating for fibromyalgia, already contemplate a 
significant level of interference with employment.  The Board 
finds that the evidence does not demonstrate an exceptional or 
unusual clinical picture beyond that contemplated by the rating 
criteria.  

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.



III.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



A.  Migraine Headaches

The Veteran's original claim of entitlement to service connection 
for migraine headaches was denied in a January 2003 rating 
decision based on an absence of in-service treatment for migraine 
headaches or of treatment for a chronic headache disability.  Of 
record at the time of this rating decision, in pertinent part, 
were service treatment records from the Veteran's approximately 
26 years of active duty service and an August 2001 VA examination 
report that lists a diagnosis of migraine headaches but indicates 
no basis for such a diagnosis.  

The Veteran's claim was against denied in April 2007 based on a 
finding and no new and material evidence had been submitted to 
reopen the claim.  The rating decision expressly noted VA medical 
records that had been received in connection with the claim did 
not show the Veteran had been diagnosed with or was being treated 
for migraine headaches.  Of record at the time of this decision 
were treatment records from her private physician, including a 
July 2005 record, noting that the Veteran was being treated for 
migraine headaches of unresolved etiology.  It appears that this 
evidence was not found to be material because it did not link the 
Veteran's migraines to service or to a service-connected 
disability.

Since the April 2007 rating decision, the Veteran has submitted 
medical evidence indicating that she has been diagnosed with 
migraine headaches.  Specifically, a June 2006 record from the 
Veteran's private doctor that does not appear to have been of 
record in April 2007 states that the Veteran has been diagnosed 
with migraine headaches.  This record notes that "The 
possibility exists that some, perhaps much of her multitude of 
symptoms are a direct result of the severity of Posttraumatic 
Stress Disorder."  Furthermore, a November 2008 letter from the 
Veteran's private physician states that her service treatment 
records reflect she was diagnosed with chronic migraine headaches 
during service.

The Board finds that this evidence is new in that it does not 
appear to have been of record at the time of the April 2007 
rating decision.  The Board also finds that this evidence is 
material in that it indicates a current migraine headache 
diagnosis that might be related to service or to a service-
connected disability.  In short, the Board finds that this 
evidence constitutes new and material evidence in that it is 
neither cumulative nor redundant of previously submitted evidence 
and it appears to raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen the claim of 
entitlement to service connection for migraine headaches.  To 
this extent, the benefit sought on appeal is granted.
 
B.  Bilateral Carpal Tunnel Syndrome with Wrist Tendonitis

The Veteran is also seeking to reopen her claim of entitlement to 
service connection for bilateral carpal tunnel syndrome with 
wrist tendonitis.  This claim was originally denied in a January 
2003 rating decision based on an absence of in-service treatment 
of bilateral carpal tunnel syndrome or wrist tendonitis and based 
on a lack of current disability.  Of record at the time of this 
rating decision, in pertinent part, were service treatment 
records from the Veteran's approximately 26 years of active duty 
service and an August 2001 VA examination report that lists a 
diagnosis of bilateral tendonitis of the wrists but indicates no 
physical findings or other basis for such a diagnosis.  

The April 2007 rating decision found new and material evidence 
had not been submitted to reopen this claim.  This rating 
decision found that, while the Veteran had submitted VA medical 
records showing a post-service diagnosis of carpal tunnel 
syndrome, she had not submitted evidence of a relationship 
between this disability and her military service.  

A September 2004 EMG was clinically normal.  

X-rays taken during a June 2007 VA examination report note that 
there is no evidence of osseous or articular abnormality in the 
Veteran's wrists and note an impression of unremarkable wrists.

A November 2008 letter from the Veteran's private physician 
states that she was diagnosed with carpal tunnel syndrome during 
service.  This letter further suggests that the Veteran's 
"chronic, daily struggles with multiple areas of pain, swelling, 
itching, hypertension, IBS, anxiety, and PTSD" may be due to 
undiagnosed illness from her service in the Persian Gulf.  

The July 2009 VA examination report found that the Veteran's 
complaints were not supported by examination, noted that the 
Veteran refused to have another EMG, and stated that there was no 
evidence of tendonitis on examination.  

The Board finds that the Veteran has submitted new and material 
evidence that is sufficient to reopen her claim of entitlement to 
service connection for bilateral carpal tunnel syndrome and wrist 
tendonitis.  Specifically, the Board considers the November 2008 
letter from the Veteran's private physician suggesting that the 
Veteran's various symptomatology may be due to an undiagnosed 
illness to be new and material evidence.

The Board recognizes that the undiagnosed illness theory of 
entitlement, irrespective of whether it was considered expressly 
by the RO at the time of the initial denial of service 
connection, does not raise a new claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006) (holding that 'although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit or the same disability, they 
constitute the same claim.').  In other words, a separate theory 
of entitlement (as opposed to a separate diagnosis) is not a new 
claim, and must be addressed as part of the current claim.  See 
Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. 
Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. 
Brown, 10 Vet. App. 120 (1997).  

However, the November 2008 private physician's letter is new 
evidence that was
not of record at the time of the last denial.  It is material in 
that it is presumed to provide credible evidence of a link 
between the Veteran's wrist disability and her military service.  
It thus raises a reasonable possibility of substantiating the 
claim.  Therefore, new and material evidence having been 
submitted, the claim of entitlement to service connection for 
bilateral carpal tunnel syndrome and wrist tendonitis is 
reopened.  To this extent, the benefit sought on appeal is 
granted.

C.  TMJ Syndrome

The Veteran originally claimed entitlement to service connection 
for TMJ syndrome, both as directly related to service and as 
secondary to Bell's palsy.  This claim was originally denied in 
April 2007 based on an absence of a current disability.  Of 
record at the time of this rating decision, in pertinent part, 
were service treatment records from the Veteran's approximately 
26 years of active duty service and August 2001 and January 2007 
VA examination reports that diagnose no current disability. 

The Veteran sought to reopen this claim in August 2007, at which 
time she claimed entitlement to service connection for TMJ 
syndrome as secondary to service-connected fibromyalgia.  

A May 2008 private medical record notes that the Veteran's signs 
and symptoms are consistent with fairly severe 
temporomyofasciitis.  

A June 2008 private record notes that the Veteran has a long 
history of jaw and facial pain related to military exposure.  

A November 2008 letter from the Veteran's private physician 
states that she was diagnosed with chronic TMJ during service.  
This letter further suggests that the Veteran's "chronic, daily 
struggles with multiple areas of pain, swelling, itching, 
hypertension, IBS, anxiety, and PTSD" may be due to undiagnosed 
illness from her service in the Persian Gulf.  

As with the bilateral wrist claim discussed above, the Board 
finds that the November 2008 private physician's opinion 
constitutes new and material evidence to reopen her claim of 
entitlement to service connection for TMJ syndrome.  The Board 
notes that, irrespective of the inconsistencies regarding whether 
a disability of the jaw may be diagnosed, evidence linking the 
Veteran's jaw symptomatology to service, including as due to an 
undiagnosed illness, is sufficient to reopen this claim.  
Therefore, new and material evidence having been received, the 
claim of entitlement to service connection for TMJ syndrome is 
reopened.  To this extent, the benefit sought on appeal is 
granted.


ORDER

For the period from June 15, 2004, through August 10, 2009, 
entitlement to an evaluation in excess of 50 percent for PTSD is 
denied.

On and after August 11, 2009, entitlement to a rating of 70 
percent, but no more, for service-connected PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an initial evaluation in excess of 40 percent for 
fibromyalgia is denied.

Entitlement to an increased evaluation for plantar fasciitis, 
left foot, currently evaluated as 10 percent disabling, is 
denied. 

Entitlement to an increased evaluation for plantar fasciitis, 
right foot, currently evaluated as 10 percent disabling, is 
denied. 

For the period from May 11, 2005, through December 13, 2007, 
entitlement to an evaluation of 10 percent, but no more, for 
residuals of a cholecystectomy is granted, subject to the laws 
and regulations governing the payment of monetary awards.

 Entitlement to an initial evaluation in excess of 10 percent for 
IBS is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for migraine headaches, to 
include as due to an undiagnosed illness and as secondary to 
service-connected fibromyalgia, is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome with wrist tendonitis, to include as due to an 
undiagnosed illness and as secondary to service-connected 
fibromyalgia, is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for TMJ syndrome, to include as 
due to an undiagnosed illness and as secondary to service-
connected fibromyalgia, is reopened.


REMAND

As discussed above, the Board has reopened the claims of 
entitlement to service connection for migraine headaches, 
bilateral carpal tunnel syndrome and wrist tendonitis, and TMJ 
syndrome.  The evidence of record for all three of these claims, 
including that which has been discussed above, includes clear 
evidence reflecting that the Veteran has sought treatment for 
complaints related to her jaw, wrists, and head.  Some of this 
evidence includes diagnoses of current disabilities.

There is also, however, probative evidence of record reflecting 
that the Veteran cannot be diagnosed with a current disability.  
For example, the September 2004 EMG found no current neurological 
disability of the Veteran's wrists.  The July 2009 VA examination 
report found current complaints of a muscular origin and facial 
pins and needles sensation that were believed to not be 
associated with the TMJ but offered no diagnosis.  The July 2009 
VA examination report diagnoses headaches but does not classify 
them as migraines.  

Given the uncertainty about whether any of these conditions are 
manifestations of an undiagnosed illness or secondary to service-
connected fibromyalgia, the Board finds that a remand for a new 
VA examination and etiology opinion is warranted.  

Finally, the Board acknowledges the Veteran's contention that she 
cannot work due to her service-connected disabilities.  
Specifically, for example, she has asserted in her March 2009 
PTSD rating notice of disagreement that "I can not secure a 
living wage" due to symptoms associated with her PTSD.  The 
Veteran has therefore raised the issue of a claim for TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once 
a veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability).  
The Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the Veteran has clearly raised a 
claim for TDIU.  Furthermore, pursuant to the holding in Rice, a 
claim for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or as part of a claim for increased 
compensation.  Therefore, the Board finds that a remand is 
necessary so that the agency of original jurisdiction can provide 
appropriate notice on that aspect of the appeal. 



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
argument and evidence on the claim for TDIU.

2.  The Veteran should be scheduled for a VA 
examination or examinations to determine the 
nature and etiology of any current headaches, 
wrist disability, and jaw disability.  The 
Veteran's claims folder should be made 
available to the examiner, and the examiner 
is requested to review the claims folder in 
conjunction with the examination.  Any tests 
or studies deemed necessary should be 
conducted.  The examiner should obtain a 
history of complaints from the Veteran and 
conduct a thorough examination. 

The examiner should note and detail all 
reported signs and symptoms of headaches, 
wrist symptomatology, and jaw symptomatology, 
to include details about the onset, 
frequency, duration, and severity of all 
complaints, and indicate what precipitates 
and what relieves them.  The examiner should 
specifically determine whether the Veteran's 
complaints are attributable to any known 
diagnostic entity.  The examiner must 
expressly identify any objective indications 
of disability that cannot be attributed to 
any known diagnosis.  The examiner should 
specifically diagnose or rule out migraine 
headaches, carpal tunnel syndrome, wrist 
tendonitis, and TMJ syndrome.  If no 
diagnosis is made, the examiner should 
specifically state whether he or she is 
unable to ascribe a diagnosis to the 
Veteran's complaints.  

If the Veteran's headaches, wrist 
symptomatology, or jaw symptomatology are 
ascribed to known disease entities, the 
examiner should specifically comment on the 
etiology of those disabilities.  In 
particular, the examiner should comment on 
whether it is at least as likely as not 
(i.e., to at least a 50- 50 degree of 
probability) that the disability is related 
to any incident of military service, to 
include as secondary to fibromyalgia or any 
other service-connected disability.  

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and her representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


